Notice of Allowance
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:
Claim 1, line 6, “one or base stations” has been changed to --one or more base stations--, to correct the typographical error made by the applicant.
Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and unmanned aerial vehicle (UAV) communication controller for communication frequency switching, the method steps comprising: determining whether the UAV is located between an antenna height threshold of one or more base stations, a band switching height threshold, and is within a predetermined distance of the one or more base stations; implementing a communication uplink via a high-frequency communication band when the UAV is located between the antenna height threshold and the band switching height threshold; and implementing the communication uplink via a mid-frequency communication band or a low-frequency communication band when the UAV is not located between the antenna height threshold and the band switching height threshold.
	Applicant’s independent claims recite determining, for communication frequency switching, whether the UAV is located between an antenna height threshold of one or more base stations and a band switching height threshold that is higher than the antenna height threshold when the UAV is within a predetermined distance of a base station of the one or more base stations following an establishment of a communication uplink between the UAV and the base station using frequency division duplex (FDD) communication and a communication downlink between the UAV and the base station using time division duplex (TDD) communication; in response to determining that the UAV is located between the antenna height threshold and the band switching height threshold, implementing the communication uplink via at least a high-frequency communication band; and in response to determining that the UAV is not located between the antenna height threshold and the band switching height threshold, implementing the communication uplink via at least a mid-frequency communication band or a low-frequency communication band (as described in paragraphs [0047] to [0049] of applicant’s specification, filed 07/24/2020), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	De Rosa et al. (US 2018/0375568 A1) discloses interference mitigation for a UAV and a threshold altitude for channel allocation.
	Jeong et al. (US 2020/0007825 A1) discloses mitigating uplink and downlink interference for aerial UEs.
	Weissman et al. (US 2020/0153598 A1) discloses switching a drone from same-frequency full-duplex operation to frequency-offset-frequency full-duplex based on a distance threshold.
	Kumar et al. (US 2020/0037219 A1) discloses a UAV switching transmission modes based on an altitude/elevation threshold or a number of detected base stations in order to mitigate uplink interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461